DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Amendments to claims 1, 2, 6, 8, 11, 12, 17, 19, 22 and 23 have been entered.  
No new claims have been added and no new claims have been entered.
Accordingly, claims 1-25 are currently pending.
Response to Remarks
Regarding the 112 rejections, applicant has amended the claims.
In response, Examiner agrees with Applicant that the amended claims conform to the requirements of 35 U.S.C. 112.  
Examiner notes that the independent claims 1 and similar independent claims 12 and 23 could have been clearer but are not indefinite.  For example, claim 1 comprises the following relevant limitations or steps:
Determining a plurality of jamming [non-valid] pulse rates
Computing an average jamming [non-valid] pulse rate from the plurality of jamming [non-valid] pulse rates
Comparing the average jamming [non-valid] pulse rate to a pulse jam threshold
In response to a determination that the average jamming [non-valid
In the previous Office Action, the Examiner found the above steps to be confusing because a determination to whether a pulse jam is present is made in step 4 above but step 1 appears to already have determined that there is a jam pulse because of the language “determining a plurality of jamming pulse rates.”  
However, applicant using a defining limitation in order to define “jamming pulse rates” as “being a count of jamming pulses associated with non-valid signals …” An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). See In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994).  However, the defining limitation defines “jamming pulse rates” in terms of “jamming.”  Thus, one could reasonably conclude that this would be unclear.
Applicant amended the claim language to include a clarifying limitation “wherein the non-valid signals include pulses designed to jam or pulses that are not part of a valid decode format.”  Based on the defining limitation and the clarifying limitation, one of ordinary skill would reasonably interrupt the “jamming pulse rates” as “non-valid pulse rates.”
As such, the Examiner withdraws the 112 rejection.  
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose an IFF system with pulse jam detection capabilities using the following steps 1-4 as shown above in the Response to Remarks section and repeated here for convenience.
Determining a plurality of jamming [non-valid
Computing an average jamming [non-valid] pulse rate from the plurality of jamming [non-valid] pulse rates
Comparing the average jamming [non-valid] pulse rate to a pulse jam threshold
In response to a determination that the average jamming [non-valid] pulse rate exceeds the pulse jam threshold, concluding that the pulse jam is present in the IFF system.  
The closest prior art is found to be Bishop (US Pat. 5,379,043) which discloses an IFF system that compares a counting means to a friend-accept means for comparing counted number of replies R with said counted number of friend-accept decisions A for producing a jamming threshold when said count R is greater than said count A multiplied by a predetermined jamming threshold (see claim 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648